Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “while a mixed gas A, supplied to an upper portion at one end side in a length direction of the internal space and containing the source gas and a carrier gas that is at least one of nitrogen gas or argon gas, is flowing along the length direction” of Claim 1 should be “while a mixed gas A, supplied to an upper portion at one end side in a length direction of the internal space and containing the source gas and a carrier gas that is at least one of nitrogen gas or argon gas, is flowing along the length direction of the internal space”.

(2) The “wherein: a plurality of projecting members are provided, with the plurality of the projecting members arrayed along the length direction of the internal space” of Claim 9 would have a better form if amended to be “wherein: the projecting member further comprises a plurality of projecting members, and the plurality of the projecting members are arrayed along the length direction of the internal space”.

Appropriate correction is required.

Claim interpretation

The “produced” in “produced gas”, “source” in “source gas”, the “carrier” in “carrier gas”, the “mixed gas A”, and the “mixed gas B” define identities of gaseous materials used in the reaction chamber. The applicants claims an “apparatus”. In the apparatus claim, naming a material used in the apparatus does not add a patentable weight to the claimed apparatus. See the MPEP citations below.
Consequently, when an apparatus of a prior art teaches the “reaction chamber” and the reaction chamber uses plural gases, it is sufficient to meet the claimed structural requirement.

(2) Regarding to the “wherein: the molten metal is gallium; the source gas is at least one out of chlorine gas or hydrogen chloride gas; and the produced gas is gallium (I) chloride gas” of Claim 10, and “wherein: the molten metal is gallium; the source gas is a first chlorine gas feed; the produced gas is gallium (I) chloride gas; and gallium (Ill) chloride gas is produced by a reaction between the gallium (I) chloride gas and a 
The limitations define a material used in the claimed apparatus, and further product made by the apparatus.
Emphasized again, the applicants claim the apparatus, thus the use of material in the claimed apparatus and the product produced by the apparatus do not add a patentable weight on the claimed apparatus. See the MPEP citations below.
For instance, in the claimed apparatus, use of gallium, indium, or any other materials and further different product produced by the use of gallium, indium, or any other material do not determine the patentability of the claimed apparatus.
Consequently, when an apparatus of prior art teaches that an apparatus generating a process gas has an internal space holding a material and further has plural gas inlets, it is sufficient to meet the claimed structural requirement.
 
MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “a vapor-liquid reaction chamber accommodating a molten metal in a lower portion of an internal space of the vapor-liquid reaction chamber, with a produced gas being produced in the vapor-liquid reaction chamber by a vapor-liquid reaction between a source gas and the molten metal while a mixed gas A, supplied to an upper portion at one end side in a length direction of the internal space and containing the source gas and a carrier gas that is at least one of nitrogen gas or argon gas, is flowing along the length direction, and a mixed gas B containing the produced gas and the carrier gas being discharged from an upper portion at another end side in the length direction of the internal space” of claim 1 is not clear, 
The scope is not clear, because the claimed limitations are narrative in form and use many “,”, “and”, and further replete with indefinite and functional or operational language.
The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device. Note the format of the claims in the patent(s) cited.
For instance,
“A vapor-liquid reaction device comprising: a vapor-liquid reaction chamber,
the vapor-liquid reaction chamber comprising:

an inlet supplying the source gas and a carrier gas to an upper portion at one end side in a length direction of the internal space, the carrier gas being at least one of nitrogen gas or argon gas;
an outlet discharging the produced gas and the carrier gas from an upper portion at another end side in the length direction of the internal space”

(2) Claim 1 recites the “that is an obtuse angle at one end side in the length direction of the projecting member, and including a slit allowing passage of gas along the length direction”.
There is insufficient antecedent basis for this limitation in the claim. The limitation will be examined inclusive of “a length direction of the projecting member”.

(3) The “including a slit allowing passage of gas along the length direction” is not clear, because of the “along the length direction”.
The claim 1 recites both “length direction of the internal space” and “length direction of the projecting member”. Which direction is for the “along the length direction”?
For the purpose of examination, it will be examined inclusive of both.


First, it is not clear what does the “the length direction one end side”. Does it mean “the length direction of one end side”?
Second, it is not clear what does the “one end side” means. Which “one end side”?
Third, it is not clear what “the length direction” indicates. Does it mean “length direction of the internal space” or “length direction of the projecting member”, both recited in Claim 1?
For the purpose of examination, when a ben portion is provided, it will be considered meeting the limitation.

(5) The “an angle formed between a region of the ceiling face on the length direction one end side as viewed from the plate-shaped member and a face on the length direction one end side of the bent portion, or between a virtual plane extending the ceiling face toward the length direction one end side and the face on the length direction one end side of the bent portion, is from 70° to 110°” of Claim 5 is not clear.
First, it is not clear what does the “the length direction one end side”. Does it mean “the length direction of one end side”?
Second, it is not clear what does the “one end side” means. Which “one end side”?
 of the internal space” or “length direction of the projecting member”, both recited in Claim 1?
Fourth, it is not clear what “a virtual plane extending the ceiling face” indicates. Does the virtual plan extending the ceiling face mean a plane parallel to the ceiling face? Or a plane extending from the ceiling face (i.e. the plan is perpendicular to the ceiling face)?
The metes and bound of the scope cannot be determined, thus it is not clear how the bent portion and projecting portion are constructed.
It is respectfully requested to clearly define the scope.
For the purpose of examination, when the claim 3 is taught, it will be considered meeting the limitation, because examined inclusive of any angle around the bent portion.

(6) Claim 6 recites the “wherein a length of the slit in a width direction of the internal space is from 2% to 50% of a width direction length of the internal space”.
There is insufficient antecedent basis for this limitation in the claim. The limitation will be examined inclusive of “wherein a length of the slit in a width direction of the internal space is from 2% to 50% of the width direction length of the internal space”.

(7) The “as viewed from the length direction one end side of the internal space” of Claim 9 is not clear, because it is not clear what does the “the length direction one end side”. Does it mean “the length direction of one end side”?


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over FujiKura (US 20120305935, hereafter ‘935) in view of FujiKura et al. (JP 2016-044341, hereafter ‘341, filed in IDS).
Regarding to Claim 1, ‘935 teaches:
An apparatus for hydride vapor phase epitaxy (title, note see the “Vapor-liquid reaction devices that perform vapor-liquid reactions between liquids and gases are already known. A vapor-liquid reaction device is employed, for example, as a configuration element of a film forming apparatus using hydride vapor phase epitaxy (HYPE)” in the applicants’ paragraph [0002-0003], the claimed “A vapor-liquid reaction device”);
Source vessel (metal storage chamber) 1 storing metal source M of group III such as Ga, In, and Al. The metal source M may be in a liquid state or in a solid state, and A gas supply port 2 is formed on a side wall 7a, which is one of the opposed pair of side walls 7a 7c of the source vessel 1, for supplying chlorine-containing gas G1 containing chlorine-based gas (such as HCl, Cl2) into the source vessel 1, and a gas exhaust port 3 is formed on the other side wall 7c for discharging metal chloride-containing gas G2 containing metal chloride gas (such as GaCl, InCl, AICl2) produced in the source vessel 1 to outside of the source vessel 1 (Fig. 1, [0051], the claimed “comprising: a vapor-liquid reaction chamber accommodating a molten metal in a lower portion of an internal space of the vapor-liquid reaction chamber, with a produced gas being produced in the vapor-liquid reaction chamber by a vapor-liquid reaction between a source gas and the molten metal”);

Partition plates 11 (Fig. 3b and Fig. 4, [0080], the claimed “and a projecting member projecting into the internal space from a ceiling face adjoining the internal space of the vapor-liquid reaction chamber at a projection angle that is an angle at one end side in the length direction of the projecting member”);
There is a space of 0.5 to 2.5 cm between lower ends of the partition plates 11 and a liquid surface of the Ga melt corresponding to the depth of the Ga melt, so that the gas flows through this space ([0080], the claimed “and including a slit allowing passage of gas along the length direction”).

‘935 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: and a projecting member projecting into the internal space from a ceiling face adjoining the internal space of the vapor-liquid reaction chamber at a projection obtuse angle at one end side in the length direction of the projecting member.

Further note Figs. 3a-3f of ‘935 shows plural configurations of the partition plate guiding gas flow in various forms, therefore, the configuration of the partition plate is an obvious matter to control the gas flow in the source vessel.

‘341 is analogous art in the field of substrate treatment apparatus and process gas generator (title). Fig. 4 of ‘341 shows a rectification mechanism (or stream guide plate) that makes the gas flow toward the liquid surface of the liquid raw material is installed by forming an obtuse angle.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have inclined the partition plates of ‘935, so to have an obtuse angle at one end side in the length direction of the projecting member, for the purpose of increasing gas flow toward the liquid surface.
Further, making a straightly positioned plate into a slanting positioned plate does not require a higher skill beyond an ordinary skill, because it is easily obtained by rearranging the plate. MPEP clearly guides rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04.

In case the applicants keep arguing that the space between lower ends of the partition plates and a liquid surface of the Ga melt is not a slit;

As an alternative rejection, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an opening at the partition plate, instead of the space, for its suitability as a gas flow passage with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07. See also the projecting member of ‘341 having an opening.

Regarding to Claim 2,
Fig. 4 of ‘341 shows an obtuse angle. ‘341 does not explicitly teach the claimed angle range from 110° to 160°, but based on Fig. 4, when the degree of the obtuse angle is changed, the gas flow toward the liquid surface is also changed, therefore, the angle range is an result effective variable parameter to control the gas flow toward the liquid surface.

Consequently, even if the angle range is not explicitly disclosed in the cited references, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found an obtuse angle from the claimed 110° to 160° range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05 (This reads into the claimed “wherein the projection angle is from 110° to 160°”).


‘935 teaches partition plates 11 (the claimed “wherein the projecting member includes a plate-shaped member projecting from the ceiling face into the internal space”).

Regarding to Claims 4-5,
‘341 does not explicitly teach a bent portion of the partition plate.

However, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a bent portion, into the partition plate, for the purpose of increasing a surface area to contact the ceiling surface, thus firmly fixing the partition plate. Further, in this case, the portion contacting the ceiling also can be interpreted as a projecting portion and the rest of the partition plate can be interpreted as a bent portion, thus the bent portion forms a 90° from the ceiling surface, see also 112 rejection above (This reads into the claimed “wherein the plate-shaped member includes a bent portion bent toward the length direction one end side with respect to a projection direction of the plate-shaped member from the ceiling face into the internal space” of Claim 4, and “wherein the plate-shaped member includes a bent portion bent toward the length direction one end side with respect to a projection direction of the plate-shaped member from the ceiling face into the internal space”).

Regarding to Claim 6,

The slit is a gas passage, thus depending on a dimension of the gas passage, the gas flow is controlled. Therefore a dimension of the slit is result effect controllable parameter to control the gas flow.

Consequently, even if a dimension for the slit is not explicitly disclosed in the cited references, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found a proper size from the claimed 2% to 50% of a width direction length of the internal space, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05 (This reads into the claimed “wherein a length of the slit in a width direction of the internal space is from 2% to 50% of a width direction length of the internal space”).

Regarding to Claims 7-8,
As discussed in the alternative rejection for the “slit” of claim 1, slit is imported into the partition plate, but a specific shape of the slit is silent.

However, as taught by ‘935, a space, used for gas flow passage, is formed at lower ends of the partition plates 11. 
Consequently, even if a shape for the slit is not explicitly disclosed in the cited references, before the effective filling date of the claimed invention, it would have been 

Regarding to Claim 10,
‘935 teaches In the method for producing metal chloride gas, in a case of using Ga as the metal source M, and HCl-containing gas is introduced from the gas supply port 2, and GaCl-containing gas is produced from the gas exhaust port 3 ([0061], see also [0051], the claimed “wherein: the molten metal is gallium; the source gas is at least one out of chlorine gas or hydrogen chloride gas; and the produced gas is gallium (I) chloride gas”).

Regarding to Claim 11,
The apparatus, which is a reaction vessel 20, of Fig. 2 of ‘935 clearly reads into a reaction tube, and teaching of claim 1 feature was discussed in the claim 1 rejection 

Regarding to Claim 12,
‘935 teaches In the method for producing metal chloride gas, in a case of using Ga as the metal source M, and HCl-containing gas is introduced from the gas supply port 2, and GaCl-containing gas is produced from the gas exhaust port 3 ([0061], see also [0051], further note Fig. 2 shows additional gas inlets 23, 24, in addition to the gas inlet 4 for generating the GaCl-containing gas, therefore, the gas inlets are clearly capable of supplying second chlorine gas in order to generating gallium (Ill) chloride gas, the claimed “wherein: the molten metal is gallium; the source gas is a first chlorine gas feed; the produced gas is gallium (I) chloride gas; and gallium (Ill) chloride gas is produced by a reaction between the gallium (I) chloride gas and a second chlorine gas feed”).

Regarding to Claim 13,
‘935 teaches a schematic block diagram of a HVPE apparatus (Fig. 2, [0030], note the whole apparatus of Fig. 2 comprises a reaction vessel 20, which clearly reads into a reaction tube, and teaching of claim 11 feature was discussed in the claim 11 rejection above (the claimed “A film forming apparatus comprising the reaction tube of claim 11”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘935 and ‘341, as being applied to Claim 1 rejection above, further in view of FujiKura et al. (JP 2016-044342, hereafter ‘342, filed in IDS).
Regarding to Claim 9,
‘935 teaches plural partition plates 11 (Fig. 4, the claimed “wherein: a plurality of projecting members are provided, with the plurality of the projecting members arrayed along the length direction of the internal space”);
As discussed in the claim 1 rejection above, slits are imported into the partition plates (the claimed “and the slits in an adjacent pair of projecting members among the plurality of the projecting members are arranged at positions as viewed from the length direction one end side of the internal space”).

‘935 and ‘341 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 9: and the slits in an adjacent pair of projecting members among the plurality of the projecting members are arranged at positions that do not overlap with each other as viewed from the length direction one end side of the internal space.

Further note Figs. 3a-3f of ‘935 shows plural configurations of the partition plate guiding gas flow in various forms, therefore, the configuration of the partition plate is an obvious matter to control the gas flow in the source vessel.



Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have disposed the imported slits in positions that do not overlap with each other, for the purpose of increasing gas resident time in the vessel, thus increasing gas flow with the liquid surface.

Claim 14 and alternatively claim 12, are rejected under 35 U.S.C. 103 as being unpatentable over ‘935 and ‘341, as being applied to Claim 1 rejection above, further in view of Koukuti et al. (US 20130130477, hereafter ‘477).
In case the applicants keep arguing that ‘935 does not explicitly teach the “gallium (Ill) chloride gas is produced by a reaction between the gallium (I) chloride gas and a second chlorine gas feed” of Claim 12,

‘477 is analogous art in the field of process gas generator ([0001]). Fig. 8 of ‘477 shows second chlorine gas feed to generate gallium (Ill) chloride gas.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a second chlorine gas feed, into the apparatus of ‘935, for the purpose of providing gallium (Ill) chloride gas through the apparatus of ‘935.

Regarding to Claim 14,
‘935 clearly teaches metal chloride gas and ammonia gas produced from an apparatus for producing metal chloride gas, using the apparatus for producing metal chloride gas according to the aforementioned embodiment; growing a nitride semiconductor film such as GaN on the substrate ([0072-0074], note as discussed in above, the apparatus of ‘935 generate metals chloride gas, which is the GaCl gas through the reaction vessel);
Further, as discussed in the alternative claim 12 rejection above, the modified apparatus of ‘935 has a second chlorine gas feed to generate gallium (Ill) chloride gas;
Still furthermore, ‘477 teaches nitride semiconductor crystal including gallium (such as a gallium nitride crystal) by a raw material gas containing GaCl3 and NH3 ([0173-0176]).
Therefore, the modified apparatus of ‘935 is capable of forming gallium nitride crystal layer by the generated GaCl3 and supplied NH3 (the claimed “A film forming apparatus comprising the reaction tube of claim 12, the film forming apparatus being configured to form a gallium nitride film by a reaction between gallium (III) chloride gas produced in the reaction tube and ammonia gas”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718